     Case 2:19-cv-01445-TLN-KJN Document 30 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                                 No. 2: 19-cv-1445 TLN KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    M. LOWRY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se, with this civil rights action seeking relief

18   pursuant to 42 U.S.C. § 1983.

19           On April 15, 2020, plaintiff filed a motion for leave to amend his complaint. Plaintiff’s

20   motion was not, however, accompanied by a proposed amended complaint. As a prisoner,

21   plaintiff’s pleadings are subject to evaluation by this court pursuant to the in forma pauperis

22   statute. See 28 U.S.C. § 1915A. Because plaintiff did not submit a proposed amended complaint,

23   the court is unable to evaluate it.

24           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to amend (ECF

25   No. 29) is denied without prejudice.

26   Dated: April 20, 2020

27
     Merr1445.10
28
                                                          1
